Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Based on the misbehavior report and the uncontroverted hearing testimony, which revealed that petitioner was among several inmates who refused to go back inside the facility when ordered to do so and that some of those inmates had picked up bricks from the yard, it was not unreasonable for the Hearing Officer to conclude that petitioner was engaged in conduct involving a threat of violence. As such, the determination was supported by substantial evidence (see, Matter of Hernandez v LeFevre, 150 AD2d 954, 955, lv denied 74 NY2d 615; Matter of Taylor v Coughlin, 143 AD2d 493). In addition and contrary to petitioner’s contention, even if there were intermittent gaps in the record, reversal is not required where, as here, the alleged missing information is neither material to the determination nor of such significance as to preclude meaningful review (see, Matter of Thomas v Coughlin, 145 AD2d 695, 696; Matter of Wynter v Jones, 135 AD2d 1032, 1034).
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Weiss, Levine and Harvey, JJ., concur.